November 16, 2020

800 Market Street, Suite 143
Knoxville, TN 37902

Plea for Compassionate Release
Re:Tamral Guzman # 43512-074

Dear Honorable Judge Varlan,

My name is John Silva, I am the brother-in-law of Tamral Guzman, who is currently
incarcerated. She was convicted in the Eastern District of Tennessee (Knoxville) under case
numbers 3:10-CR-0061-1 and 3:12-CR-00153-1. | am writing this letter on behaif of her and my
family to ask for a compassionate release.

My sister-in-law law Tamral is one of the kindest people that I have ever met and I have a very
well founded fear that she will die in prison if compassion and clarity of reasoning are denied her
again. Since being incarcerated for almost 8 of her 21.5 year sentence, she has endured both
breast and cervical cancer as well as mastectomy and a terminal cancer diagnosis. I am deeply
concerned for Tamral’s physical and mental health. Her body has endured so much stress and is
considered high risk for Covid-19. Psychologically, I am also concerned because she lost her
mother on April 12, 2020 (Easter Sunday). I went to check on Tamral's mother Sandra Gardner
and She was unresponsive to CPR administered by me and was pronounced dead after EMT
arrived. Tamral's case was reviewed and her mother's prayer for her daughter's release was
answered: on April 16, 2020 Tamral was granted release under home confinement through the
Care act. The papers were signed for home confinement and all that remained was quarantine for
14 days before she would be able to come home. Then on Monday the 20th of April, she and her
whole family endured even more emotional hardship upon hearing the news that Tamral’s home
confinement had been revoked due to a change in criteria with the Care Act for time served.

I can only ask for compassion for my sister-in-law and her family. It is my opinion that she has
adequately paid for any transgressions. She would be an outstanding citizen and will do all she
can to be an asset to her community. She has the love and support of her family and our church.
We have already made arrangements for her to come home. Please help be an example of hope to
Tamral and my family.

Thank you for your consideration,
John Silva fh Dav

1145 Roswell R6ad
Knoxville TN, 37923

silvahear@gmail.com
(865) 221-1492

Case 3:10-cr-00161-TAV-DCP Document 373 Filed 11/25/20 Page1lofi1 PagelD #: 4014
